Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-36, 38, 41-42, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Knaapen et al. (US 2015/0286724 A1 – hereinafter referred to as Bram) and further in view of Take3 (“Area Light Distribution Pattern Types”).

In regards to claim 32, Bram in view of Take3 disclose a system for identifying a matched  lighting object,  comprising: 
a library of a plurality of lighting objects including or  lighting source objects, wherein each one of the plurality of the lighting objects in the library is corresponding lighting properties including an output bloom property that characterizes a luminance pattern provided by an output of the lighting object; (Bram figure 4 element 406 teaches library of lighting devices wherein it is lighting fixtures. Also para. [0062] which cites “Additional options in the user interface are available through a pull down menu 412.  These options can comprise finding similar lighting device designs (e.g. lighting device designs of the same product series)…” and “The pull down menu 412 can also be arranged to allow the user to scroll through all lighting device designs from a selection of available lighting device designs, to search for a specific lighting device design, to change the interface (e.g. show smaller thumbnails of the lighting device designs), etc. The lighting device designs from which the user can make a selection 406 comprise any number of options and features, for example, the images are complemented with other information comprising a name, description, category or rating (e.g. check mark for compatibility, star rating for popularity, eco symbol for environmental friendliness) where applicable.” Also see paragraph [0041] wherein it cites “Selecting a lighting device design 102 is based on the user selecting a light source, a lighting device design type or a combination of these. Examples of light sources a user can choose from comprise incandescent, halogen, LED, fluorescent or discharge lamps, etc. Each light source can have a specific lighting effect.  These light sources have static features such as wattage, maximum light intensity, color temperature, etc.” This teaches a library of lighting objects including fixtures and sources with lighting properties of the source and fixtures included. The examiner in interpreting bloom property to be any properties or attribute that describes a lighting object.)
a user interface for user input of a selected output bloom property; and ; (Bram figure 4 element 406 teaches library of lighting devices wherein it is lighting fixtures. Also para. [0062] which cites “Additional options in the user interface are available through a pull down menu 412.  These options can comprise finding similar lighting device designs (e.g. lighting device designs of the same product series)…”; thus it teaches a user interface for user input to select items. Also see paragraph [0041] wherein it cites “Selecting a lighting device design 102 is based on the user selecting a light source, a lighting device design type or a combination of these. Examples of light sources a user can choose from comprise incandescent, halogen, LED, fluorescent or discharge lamps, etc. Each light source can have a specific lighting effect.  These light sources have static features such as wattage, maximum light intensity, color temperature, etc.” This teaches a library of lighting objects including fixtures and sources with lighting properties of the source and fixtures included. The examiner in interpreting bloom property to be any properties or attribute that describes a lighting object.)
a luminance pattern matching system for determining and causing the user interface to identify to the user a  matched lighting object from in-the library having a luminance pattern that matches the user input of the selected  output bloom property. (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property.)

	Take3 discloses an output bloom property that characterizes a bloom luminance pattern. (Examiner interprets output bloom property that characterizes a luminance pattern to be “light distribution patterns”. Take3 page 1 teaches “Area Light Distribution Pattern types” in the title and paragraph 3 on page 1 it cites “Light distribution is based on the horizontal pattern it casts and the amount of light that reaches certain vertical angles. The Illuminating Engineering Society of North America has whittled light distribution down to five categories that range from Type I to Type V.” This teaches five pattern types and under each category there is a particular pattern and shape disclosed.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bram with that Take3 in order to allow for the use of bloom luminance patterns to be used in considering lighting objects needed as both references deal with the use of lighting and fixtures. It provides the benefit of creating a more robust system allows for creating the best lighting system possible.
	In regards to claim 33, Bram in view of Take3 discloses the system of claim 32, wherein the selected output bloom property includes a shape of the output of the lighting object bloom. (Take3 pages 1-3 discloses a bloom shape in Types 1-5, for example page 3 type 5 discloses a bloom shape of a circle.)

	In regards to claim 34, Bram in view of Take3 discloses the system of claim 33, wherein the shape of the output of the lighting object is determined at a specified distance from the lighting object. (Take3 page 1 and 2 teaches wherein Type 2 and Type3 lights output bloom is 10 ft. from the light.)

	In regards to claim 35, Bram in view of Take3 discloses the system of claim 33, wherein system of claim 33, wherein the shape of the output of the lighting object is determined at an intersection of the output of the lighting object with a surface. (Take3 page 1 paragraph 3 cites “Light distribution is based on the horizontal pattern it casts and the amount of light that reaches certain vertical angles. And page 1 and 2 under Type 2 and 3 teaches the lights are on 10ft pools. This would mean that shape is determined based on the light intersection with a surface or the ground.)

	In regards to claim 36, Bram in view of Take3 discloses the system of claim 35, wherein the surface includes a plane, a column, or a slope. (Take3 page 1 paragraph 3 cites “Light distribution is based on the horizontal pattern it casts and the amount of light that reaches certain vertical angles. And page 1 and 2 under Type 2 and 3 teaches the lights are on 10ft pools. This would mean that shape is determined based on the light intersection with a surface or the ground, where it the ground is a plane.)

	In regards to claim 38, Bram in view of Take3 discloses the system of claim 33, wherein the shape of the output of the lighting Serial No.: 16/702,230object is a continuous shape. (Take3 page 3 teaches type V has a circular or sphere shape that is continuous shape.)

	In regards to claim 41, Bram in view of Take3 discloses the system of claim 32, wherein the selected output bloom property includes a color or intensity of an output bloom. (Bram paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc.")

	In regards to claim 42, Bram in view of Take3 discloses the system of claim 32, wherein the output bloom property includes a reflection from a surface. (Bram figure 9 teaches light reflection from a surface. The examiner interprets light reflection how the light shines or illuminates the room and items in a space.)
	
	In regards to claim 46, Bram in view of Take3 discloses the system of claim 32, wherein the user interface permits the  user to view a display of the selected output bloom property or permits the user to view the matched lighting object. (Bram fig. 4 teaches a user interface that allows user to view or select lighting objects on a display. Also see para. [0062] which cites “The graphical user interface has means for selecting a scene 404 and selecting a lighting device design 406.  The currently selected lighting device design is shown 408 as well as the image 410 comprising the selected lighting device design applied to the selected scene.  Additional options in the user interface are available through a pull down menu 412.  These options can comprise finding similar lighting device designs (e.g. lighting device designs of the same product series), removing the lighting device design from the image 410, replacing the lighting device design in the image 410, etc. The pull down menu 412 can also be arranged to allow the user to scroll through all lighting device designs from a selection of available lighting device designs, to search for a specific lighting device design, to change the interface (e.g. show smaller thumbnails of the lighting device designs), etc.”)

	In regards to claim 47, Bram in view of Take3 discloses the system of claim 32, wherein the user interface permits the user to specify the selected output bloom property (Bram para. [0041] teaches user entering data about related to lighting design and Bram paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This teaches user entering bloom property.)

	In regards to claim 48, Bram in view of Take3 discloses the system of claim 32, wherein the luminance pattern matching system automatically matches a lighting object from the library to the selected  output bloom property. (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property.)

	In regards to claim 49, Bram in view of Take3 discloses the system of claim 32, wherein the luminance pattern matching system is an artificial intelligence classification system. (Bram abstract teaches a system that suggests lighting designs based on user input, this would suggest an artificial intelligence system is used that matches input to options.)

In regards to claim 428, Bram in view of Take3 disclose the system of claim 32, wherein the luminance pattern matching system is for determining and causing the user interface to identify to the user another matched lighting object from the library having the luminance pattern that matches the user input of the selected output bloom property.  (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property.)

In regards to claim 429, Bram in view of Take3 disclose the system of claim 32, wherein the user interface is for user input of another selected output bloom property; and wherein the luminance pattern matching system is for determining and causing the user interface to identify to the user another matched lighting object from the library having the luminance pattern that matches the user inputs of both the selected output bloom property and the another selected output bloom property. (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property and wherein it take more than property at time as it takes fixture and light source into consideration together.)


Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Knaapen et al. (US 2015/0286724 A1 – hereinafter referred to as Bram) in view of Take3 (“Area Light Distribution Pattern Types”) and further in view of Green Jr. et al. (US 2016/0327227A1 – hereinafter referred to as Green).

	In regards to claim 44, Bram in view of Take3 disclose the system of claim 32 but fails to disclose wherein the selected output bloom property includes a transmission of the output of the lighting object through a translucent surface.

	Green discloses wherein the output bloom property includes a transmission of the output of the lighting object through a translucent surface. (Green paragraph [0059] teaches wherein an outer translucent cylindrical cover, shroud, shade or lens for the light engine of fig.1 is used. As a translucent shade is used, then transmission from a light source will go thru the shade surface.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bram in view of Take3 with that of Green in order to allow for the transmission through a surface as both references deal with the use of lighting and fixtures. It provides the benefit of creating a more robust system allows for creating the best lighting system possible by providing as many compatible options to user as possible.

	In regards to claim 45, Bram in view of Take3 in view of Green disclose the system of claim 44, wherein the surface is a shade of a lighting fixture. (Green paragraph [0059] teaches wherein an outer translucent cylindrical cover, shroud, shade or lens for the light engine of fig. 1 is used.)

Allowable Subject Matter
Claims 37, 39, 40 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01 April 2022 have been fully considered but they are not persuasive. The applicant argues:
1. The rejection of claim 38 under 35 USC 112 for being indefinite has been overcome by way of amendment to remove substantially from the claim.
2. The rejection of claims 32-45 and 47-50 under 35 USC 101 for being directed to non-statutory subject mas been over come by amending claim 32 to include the user interface of claim 46.
3. The office office has not pointed to any portions of Bram and Take3 taken together that disclose or suggest the combination of elements as recited in part by applicant as amended with includes in part “a luminace pattern matching system.

The examiner respectfully traverses the applicants argument for the following reasons:
1. The amendments to claim 38 has overcome the 112 rejection for indefiteness and as such the rejection with withdrawn.
2. The amend to claim 32 has overcome the rejection under 35 USC 101 and as such the rejection has been withdrawn.
3. The prior art does indeed disclose a luminance pattern matching system. Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property. Also the Examiner interprets output bloom property that characterizes a luminance pattern to be “light distribution patterns”. Take3 page 1 teaches “Area Light Distribution Pattern types” in the title and paragraph 3 on page 1 it cites “Light distribution is based on the horizontal pattern it casts and the amount of light that reaches certain vertical angles. The Illuminating Engineering Society of North America has whittled light distribution down to five categories that range from Type I to Type V.” This teaches five pattern types and under each category there is a particular pattern and shape disclosed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bram with that Take3 in order to allow for the use of bloom luminance patterns to be used as input in considering lighting objects needed as both references deal with the use of lighting and fixtures. In addition, Bram already has a user interface that allows a user to select properties of a light of light fixture and the system outputs items that matches that. It would be obvious to include the light pattern properties of Take3 into the Bram system to allow to being able to select an even larger variety of lighting properties the user may be interested it in. It provides the benefit of creating a more robust system allows for creating the best lighting system possible. As such the examiner does believe a proper prima facie case was constructed and that the prior art reference still discloses the amendments to the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127